

EXHIBIT 10.1


PURCHASE AND SALE AGREEMENT


THIS PURCHASE AND SALE AGREEMENT (this “Agreement”) is made and entered into as
of January 18, 2017 (the “Effective Date”), by and between the HOWARD COUNTY
HOUSING     COMMISSION, a public body corporate and politic and housing
authority of the State of Maryland (“Purchaser”), and GGT OXFORD VENTURE MD,
LLC, a Delaware limited liability company (“Seller”).
1.SALE OF PROPERTY
1.1    Upon the terms and conditions hereinafter set forth, Seller shall sell to
Purchaser, and Purchaser shall purchase from Seller, that certain apartment
complex located at 7010 Southmoor Street, Hanover, Maryland, and containing, in
the aggregate, 248 units and related improvements, and commonly known as
“Woodfield Oxford Square”, being all of Seller’s right, title and interest in
all of the following described property (collectively, the “Property”):
(a)    The real property located in Howard County, Maryland, and being more
particularly described on Exhibit A attached hereto and incorporated herein by
this reference, together with all rights and appurtenances pertaining to such
real estate, including, without limitation, any and all rights of Seller, if
any, in and to adjacent roads, alleys, easements, streets and ways
(collectively, the “Land”);
(b)    All improvements, structures and fixtures placed, constructed or
installed on the Land (collectively, the “Improvements”);
(c)    All (i) mechanical systems and the fixtures and equipment related thereto
comprising part of or attached to or located upon the Improvements, to the
extent owned by Seller, (ii) carpets, drapes, blinds and other furnishings owned
by Seller and comprising a part of or attached to or located upon the
Improvements, (iii) appliances owned by Seller; and (iv) maintenance equipment,
supplies and tools owned by Seller and used in connection with the Improvements
(collectively, the “Personal Property”);
(d)    Seller’s interest in leases, lease commitments and all other rental
agreements (collectively, the “Leases”) with tenants occupying space situated in
the Improvements or otherwise having rights with regard to use of the Land or
the Improvements, and all security deposits or like payments, if any, paid by
existing tenants of the Property to or on behalf of Seller except to the extent
forfeited by such tenants or returned to such tenants under the terms of their
leases;
(e)    To the extent assignable, Seller’s interest in all (i) brokerage or
tenant locator contracts, (ii) cable or subscription television agreements,
(iii) maintenance, repair, service and pest control contracts (including but not
limited to janitorial and landscaping agreements), (iv) security system
agreements, and (v) all other contracts pursuant to which services (other than
property management services) or goods are provided to the Property
(collectively, the “Service Contracts”), except to the extent excluded under the
terms of this Agreement; and


- 1 -
29820032v11

--------------------------------------------------------------------------------




(f)    Seller’s interest in all furniture, fixture and equipment leases, if any,
to the extent the same are assignable by Seller (the “Personalty Leases”) except
to the extent excluded under the terms of this Agreement.
2.     PURCHASE PRICE
2.1    The purchase price (the “Purchase Price”) for the Property shall be
SIXTY-FIVE MILLION SEVEN HUNDRED TWENTY THOUSAND AND NO/100 DOLLARS
($65,720,000.00), payable to the Seller as follows:
(a)    On the Effective Date of this Agreement, Purchaser shall deliver to the
office of Integrity Title & Escrow Company, LLC in Owings Mills, Maryland
(“Escrow Agent”), the sum of One Hundred Thousand and No/100 Dollars
($100,000.00) in immediately available funds (together with any interest earned
thereon, the “Deposit”). If Purchaser fails to deliver timely the Deposit as
required by the immediately preceding sentence, this Agreement shall
automatically terminate. Upon the consummation of the purchase and sale
contemplated by this Agreement (the “Closing”), the Deposit shall be delivered
to Seller and credited against the Purchase Price.
(b)    Upon Closing, the balance of the Purchase Price shall be paid to Seller
by Purchaser via federal wire transfer of immediately available funds.
(c)    Seller and Purchaser hereby acknowledge and agree that Twenty-Five and
No/100 Dollars ($25.00) of the Deposit (the “Independent Contract
Consideration”) has been bargained for and agreed to be consideration for
Seller’s execution and delivery of this Agreement. The Independent Contract
Consideration is in addition to and independent of any other consideration or
payment provided for in this Agreement, and is non-refundable in all events. In
all cases under this Agreement in which any portion of the Deposit is refunded
to Purchaser, Seller shall receive the Independent Contract Consideration and
Purchaser shall receive the amount of the Deposit remaining after the payment of
the Independent Contract Consideration. To the extent Closing occurs, the
Deposit inclusive of the amount of the Independent Contract Consideration shall
be applied in accordance with the terms of Section 2.1(a).
3.    SURVEY, TITLE COMMITMENT AND INSPECTIONS
3.1    Purchaser and its agents and contractors may, during the period beginning
on the Effective Date and ending at 5 p.m. Eastern time on January 20, 2017
(such period, the “Inspection Period”), enter upon the Property to conduct all
inspections and investigations of the condition and all other aspects of the
Property that it may deem necessary or desirable in its sole discretion, and to
review all leases, warranties, guaranties, service agreements, maintenance
records for the prior twelve (12) months, and utility invoices for the prior
twelve (12) months, that are in Seller’s possession. Prior to the Effective
Date, Seller contracted for, and made available to Purchaser, all such items
described in Exhibit B attached hereto, in addition to the items described in
the foregoing sentence (to the extent they are in Seller’s possession)
(collectively, the “Seller’s Materials”). At Closing, Purchaser shall reimburse
Seller the amount set forth on Exhibit B for Seller’s costs incurred in
connection with obtaining the Seller’s Materials described thereon.
Notwithstanding anything in this Agreement to the contrary, Purchaser shall not
make any soil borings in the Property, or


- 2 -
29820032v11

--------------------------------------------------------------------------------




conduct any other invasive testing, sampling, or investigation at the Property
without having received the written consent of Seller, which such consent may be
withheld in Seller’s sole discretion. In all cases, Purchaser shall provide
Seller notice of its intent to access the Property at least two days prior to
its entry (or its agents’ or contractors’ entry) thereon, and shall not in any
case be permitted to inspect occupied units unless accompanied by a
representative of Seller or its property management company. Purchaser hereby
covenants and agrees to promptly restore the Property to its original condition
following any activity of Purchaser thereon, and to the extent permitted by the
Local Government Tort Claims Act, found at Sections 5-301 through 5-304 of the
Courts and Judicial Proceedings Article of the Maryland Annotated Code, as
supplemented from time to time, and the limitations of liability set forth
therein, indemnify and hold harmless Seller from any and all loss, liability,
costs, claims, demands, damages, causes of action and suits arising out of the
exercise by Purchaser of Purchaser’s rights under this Section 3.1. Purchaser
shall conduct all tests, investigations and studies of the Property in a manner
which does not unreasonably interfere with any residential tenant’s quiet
enjoyment of the Property, and shall not permit any liens to attach to the
Property in connection with its exercise of its rights under this Section 3.1 or
any other activity it conducts on the Property prior to Closing. Prior to its
entry on the Property, Purchaser shall provide evidence reasonably satisfactory
to Seller of Purchaser’s maintenance of: (i) commercial general liability
insurance with limits of at least Five Million Dollars ($5,000,000.00) for
bodily or personal injury or death, (ii) property damage insurance in the amount
of at least One Million Dollars ($1,000,000.00), and (iii) contractual liability
insurance.  Each insurance policy must be issued by a reputable insurance
company licensed to do business in the state of Maryland and reasonably
satisfactory to Seller. Such insurance policies shall name Seller as an
additional insured. The insurance coverage afforded under these policies shall
be primary and not create any contribution obligations to any insurance carried
independently by the Seller, or its parent, subsidiaries, or affiliates.
3.2    During the Inspection Period, Purchaser shall obtain, at Purchaser’s
expense, a current commitment for title insurance (the “Title Commitment”) and a
survey of the Property (the “Survey”). On or prior to January 17, 2017 (the
“Objection Deadline”), Purchaser, in Purchaser’s sole and absolute discretion,
shall notify Seller, in writing, of such objections as Purchaser may have to
anything contained in the Title Commitment and the Survey. Any matter contained
in the Title Commitment or shown on the Survey to which Purchaser does not
object during the Inspection Period (or to which Purchaser is deemed to have
waived its objection pursuant to the terms hereof) will be deemed a “Permitted
Exception.” In the event Purchaser notifies Seller of objections to title or
survey as set forth herein, Seller will have the right, but not the obligation
(other than with respect to Monetary Liens as defined hereinbelow), to cure such
objections. Within three (3) days after receipt of Purchaser’s notice of
objections, Seller will notify Purchaser in writing if Seller elects to attempt
to cure such objections to the sole satisfaction of Purchaser, and if so, which
objections Seller elects to cure (“Seller’s Cure Notice”). If Seller provides no
Seller’s Cure Notice, Seller shall be deemed to have elected not to cure such
objections, other than Monetary Liens. If Seller elects in its Seller’s Cure
Notice to cure any such objections, Seller will have until the Closing Date to
attempt to remove, satisfy or cure the same. If Seller elects not to cure (or is
deemed to have elected not to cure) any such objections, Purchaser will have the
option, to be exercised by written notice given to Seller on or before the last
day of the Inspection Period, to terminate this Agreement by sending written
notice thereof to Seller, and upon delivery of such notice of termination, this


- 3 -
29820032v11

--------------------------------------------------------------------------------




Agreement will terminate and the Deposit will be promptly returned to Purchaser,
and thereafter neither party hereto will have any further rights, obligations or
liabilities hereunder, except with respect to the rights, obligations, and
liabilities described in Article 3 and Section 9.1 that survive termination of
this Agreement. If Purchaser does not terminate this Agreement as hereinabove
set forth in connection with Seller’s election (or deemed election) not to cure
title objections, then Purchaser shall be deemed to have elected to accept a
conveyance of the Property subject to the exceptions which will not be
addressed, specifically including any matter objected to by Purchaser (other
than a Monetary Lien) that Seller is unwilling or unable to cure (and with
respect to which Purchaser shall be deemed to have waived its objection). If
Seller, after having elected to cure any objection identified by Purchaser prior
to the Objection Deadline, cannot cure such matter on or before the Closing
Date, Purchaser may terminate this Agreement by sending written notice of such
termination to Seller on or prior to the date that is three (3) business days
prior to the Closing Date. As used herein, a “Monetary Lien” is a lien, claim or
encumbrance that evidences or secures a fixed monetary amount other than ad
valorem real property taxes (excluding any such liens or encumbrances arising as
a result of Purchaser’s activity on or with respect to the Property, which such
liens shall be removed promptly by Purchaser following the notice of imposition
thereof). Seller must satisfy all Monetary Liens in full, at Seller’s sole cost
and expense, at or prior to the Closing; in the event Seller fails to do so,
Purchaser may, at its option, elect either: (a) to close the transaction as
otherwise contemplated hereby, and satisfy any such Monetary Lien itself at
Closing, in which event the Purchase Price shall be reduced by the amount of
money so expended by Purchaser; or (b) terminate this Agreement by sending
written notice to Seller, and upon delivery of such notice of termination, this
Agreement will terminate and the Deposit will be promptly returned to Purchaser,
and thereafter neither party hereto will have any further rights, obligations or
liabilities hereunder, except with respect to the rights, obligations, and
liabilities described in Article 3 and Section 9.1 that survive termination of
this Agreement.
3.3    The cost of the inspections, tests, investigations and interviews
undertaken by Purchaser pursuant to the terms of this Article 3 shall be borne
solely by Purchaser and Purchaser shall, to the extent permitted by the Local
Government Tort Claims Act, found at Sections 5-301 through 5-304 of the Courts
and Judicial Proceedings Article of the Maryland Annotated Code, as supplemented
from time to time, and the limitations of liability set forth therein, indemnify
and hold Seller harmless from and against any and all loss, costs and expense,
including reasonable attorneys’ fees, for the costs of such inspections, tests
and investigations and for damage to persons or property caused by Purchaser’s
inspection, testing and investigation of the Property. The right of access to
the Property granted hereby shall in no way be construed as giving Purchaser
possession of or any legal or equitable title to the Property prior to the
Closing.
3.4    The indemnification obligations contained in this Article 3 shall survive
the Closing or the earlier termination of this Agreement.
3.5    On or before the last day of the Inspection Period, Purchaser will advise
Seller in writing of which Service Contracts or Personalty Leases, if any, it
wishes Seller to terminate and, to the extent such Service Contracts or
Personalty Leases can be terminated without payment or penalty by Seller, Seller
shall provide notice of termination pursuant to the terms of such Service
Contracts or Personalty Leases on the Closing Date. Purchaser shall assume the
obligations of


- 4 -
29820032v11

--------------------------------------------------------------------------------




Seller under any Service Contracts and Personalty Leases not terminated in
accordance with the terms hereof, including any Service Contracts or Personalty
Leases terminable only upon payment of a penalty. If any Service Contract or
Personalty Lease which Purchaser has designated for termination is not
immediately terminable as of Closing, Purchaser shall assume all obligations of
Seller thereunder for the period of time between the Closing Date and the date
on which such Service Contract or Personalty Lease terminates following Seller’s
termination notice. Notwithstanding the foregoing, Seller covenants and agrees
that on the Closing Date, it shall terminate any property management agreement
then in effect with respect to the Property, and shall bear all costs with
respect thereto.
3.6  Purchaser’s obligation to consummate Closing as set forth herein is
expressly contingent upon Purchaser’s ability to access the municipal bond
market to finance the acquisition of the Property on terms acceptable to the
Purchaser (“Bond Issue Commitment”).  A Bond Issue Commitment shall be evidenced
by a ratings indication of “BBB+” or better assigned to the municipal bonds by
Standard & Poor’s Ratings Service. In the event the Bond Issue Commitment is not
in place on or before January 31, 2017, Purchaser shall have the right to
terminate this Agreement by written notice to the Seller delivered on or before
5:00 p.m. Eastern time on February 1, 2017.  Upon delivery of such notice of
termination, this Agreement will terminate and the Deposit will be promptly paid
to Seller, and thereafter neither party hereto will have any further rights,
obligations or liabilities hereunder, except with respect to the rights,
obligations, and liabilities described in Article 3 and Section 9.1 that survive
termination of this Agreement.


4.     REPRESENTATIONS, WARRANTIES AND COVENANTS
4.1    Subject to Section 4.5 below, Seller represents and warrants to Purchaser
as follows (which representations and warranties shall be true and correct as of
the date hereof and as of the Closing Date):
(a)    Seller is a limited liability company duly organized and legally existing
under the laws of the State of Delaware; is duly qualified to do business in the
State of Maryland; has duly and validly authorized and executed this Agreement,
and has full right, title, power and authority to enter into this Agreement and
to carry out all of its terms, none of which will result in any breach or
constitute default under any agreement or other instrument to which Seller is a
party or by which Seller or the Property might be bound;
(b)    Seller has received no written notice of any existing, pending or
threatened litigation actions, or claims, with respect to any aspect of the
Property, other than evictions of residential tenants in the ordinary course of
Seller’s business;
(c)    Seller has received no written notice of non-compliance of the Property
with any restrictive covenants and deed restrictions affecting the Property nor
with any zoning, subdivision, watershed, building, health, traffic, flood
control, fire safety and other applicable rules, regulations, ordinances and
statutes of all local, state, and federal authorities and all other governmental
entities having jurisdiction over the Property;


- 5 -
29820032v11

--------------------------------------------------------------------------------




(d)    Seller has received no written notice of any unpaid charges, debts,
liabilities, claims or obligations arising from the construction, occupancy,
ownership, use or operation of the Property prior to Closing which could give
rise to any mechanic’s or materialmen’s or other statutory liens against any of
the Property which will not be paid by or bonded over by Seller at Closing, or
for which Purchaser will be responsible;
(e)    Seller is not a “foreign person” within the meaning of the Internal
Revenue Code of 1986, as amended (hereinafter the “Code”), Sections 1445 and
7701; and
If, after the date of this Agreement and on or prior to Closing, Seller first
obtains knowledge or first receives notice of a fact, matter or circumstance,
which fact, matter or circumstance causes any of Seller’s representations or
warranties made in this Section to be inaccurate in any material respect, Seller
shall submit written notice thereof to Purchaser (a “Disclosure Memorandum”)
specifying in reasonable detail the fact, matter or circumstance causing such
inaccuracy. Seller agrees to disclose any such inaccuracy in good faith as soon
as possible and Seller shall not knowingly fail to promptly disclose to
Purchaser any such inaccuracy. In the event that Seller shall deliver to
Purchaser a Disclosure Memorandum pursuant to this Section, then Purchaser shall
have the option by written notice to Seller within seven (7) days following
Purchaser’s receipt of such Disclosure Memorandum (and the Closing shall be
deemed to be postponed to accommodate such seven (7) day period) to (i) elect to
terminate this Agreement, or (ii) elect not to terminate this Agreement in which
case Seller shall be relieved of any representation, warranty or indemnification
obligation with respect to such fact, matter or circumstance giving rise to such
inaccuracy, subject to any mutual agreement with respect to such fact, matter or
circumstance.
Seller further covenants and agrees with Purchaser as follows:
(i)    Seller shall not enter into any Service Contracts or Personalty Leases
which would continue for a period subsequent to the Closing Date, other than
Service Contracts or Personalty Leases entered into in the ordinary course of
Seller’s business, without the prior written approval of Purchaser, such consent
not to be unreasonably withheld;
(ii)    Seller will lease all vacant apartment units in a manner consistent with
its customary practices and with security deposits and at rental rates (and with
such concessions) as Seller believes in good faith to be consistent with
applicable market conditions;
(iii)    Seller shall neither transfer nor remove any Personal Property or
fixtures from the Property subsequent to the date hereof, except for any of such
Personal Property that may be used, consumed or replaced by Seller in the
ordinary course of operation of the Property;
(iv)    Seller shall from the date hereof continue to maintain, operate and
manage the Property in the same manner that it has heretofore maintained and
operated the Property and all rental units shall be in rentable condition as of
the Closing Date; provided however, Seller and Purchaser acknowledge that rental
units which are vacated within five (5) business days prior to the Closing Date
will be in varying conditions of make-ready for leasing, as is ordinary in
Seller’s course of business;


- 6 -
29820032v11

--------------------------------------------------------------------------------




(v)    Seller will not use or occupy, or knowingly allow the use or occupancy
of, the Property in any manner which violates any governmental requirements or
which constitutes waste or a public or private nuisance or which makes void,
voidable or cancelable, or increases the premium of, any insurance then in force
with respect thereto. Seller will not initiate or permit any zoning
reclassification of the Property or seek any variance under existing zoning
ordinances applicable to the Property to use or permit the use of the Property
in such a manner which would result in such use becoming a nonconforming use
under applicable zoning ordinances or other governmental requirements. Seller
will not impose any restrictive covenants, liens or encumbrances on the Property
or execute or file any subdivision plat affecting the Property nor permit such
imposition, execution or filings by any other party unless expressly
contemplated by this Agreement;
(vi)    Seller hereby agrees that from the date hereof until Closing it will
maintain in force, fire and extended coverage insurance upon the Property and
public liability insurance with respect to damage or injury to persons or
property occurring on the Property in such amounts as is maintained by Seller on
the date of this Agreement;
4.2    Purchaser represents and warrants to Seller as follows (which
representations and warranties shall be true and correct as of the date hereof
and as of the Closing Date):
(a)    Purchaser has duly and validly authorized and executed this Agreement,
and it has full right, title, power and authority to enter into this Agreement
and to carry out all of its terms.
(b)    The execution and delivery by Purchaser and consummation of transactions
provided for herein (i) will be pursuant to proper legal authority of
Purchaser’s entity as to the transactions provided for herein, (ii) will not
violate the organizational documents of Purchaser, (iii) do not require any
approval or consent of any trustee or holders of any of its debt, and (iv) do
not contravene any existing governmental requirement applicable to or binding on
Purchaser or any of its property.


- 7 -
29820032v11

--------------------------------------------------------------------------------




4.3    EXCEPT FOR THE REPRESENTATIONS AND WARRANTIES SET FORTH IN SECTION 4.1
ABOVE, SELLER HEREBY SPECIFICALLY DISCLAIMS ANY WARRANTY, GUARANTY, OR
REPRESENTATION, ORAL OR WRITTEN, PAST, PRESENT, OR FUTURE, OF, AS TO, OR
CONCERNING THE SELLER’S MATERIALS, THE PROPERTY OR ANY ASPECT THEREOF,
INCLUDING, WITHOUT LIMITATION, OF, AS TO, OR CONCERNING (A) THE NATURE AND
CONDITION OF THE PROPERTY, INCLUDING, BUT NOT BY WAY OF LIMITATION, THE
ENVIRONMENTAL CONDITION THEREOF OR THE EXISTENCE OR NON-EXISTENCE OF HAZARDOUS
MATERIALS THEREON, THE CONDITION OF ANY PHYSICAL STRUCTURES, AND THE WATER,
SOIL, OR GEOLOGY AND THE SUITABILITY OF THE LAND AND OF THE PROPERTY FOR ANY AND
ALL ACTIVITIES AND USES WHICH PURCHASER MAY ELECT TO CONDUCT THEREON; (B) THE
NATURE AND EXTENT OF ANY RIGHT-OF-WAY, LEASE, POSSESSION, LIEN, ENCUMBRANCE,
LICENSE, RESERVATION, CONDITION OR OTHERWISE; (C) THE COMPLIANCE OF THE PROPERTY
OR ITS OPERATION WITH ANY LAWS, ORDINANCES, OR REGULATIONS OF ANY GOVERNMENT OR
OTHER BODY; (D) THE ACREAGE CONTAINED WITHIN THE LAND; (E) THE ZONING OF THE
PROPERTY; AND (F) THE RIGHT OF PURCHASER TO RELY ON THE SELLER’S MATERIALS OR
THE INSPECTION DOCUMENTS. PURCHASER ACKNOWLEDGES AND REPRESENTS TO SELLER THAT
HAVING BEEN GIVEN THE OPPORTUNITY TO INSPECT THE PROPERTY, PURCHASER IS RELYING
SOLELY ON ITS OWN INVESTIGATION OF THE PROPERTY AND NOT ON THE SELLER’S
MATERIALS OR ANY OTHER INFORMATION PROVIDED OR TO BE PROVIDED BY SELLER.
PURCHASER ALSO ACKNOWLEDGES THAT IT IS A FINANCIALLY SUBSTANTIAL AND
SOPHISTICATED REAL ESTATE INVESTOR. PURCHASER FURTHER ACKNOWLEDGES (I) THAT THE
INFORMATION PROVIDED AND TO BE PROVIDED WITH RESPECT TO THE PROPERTY WAS
OBTAINED FROM A VARIETY OF SOURCES AND NOT NECESSARILY FROM SELLER; (II) SELLER
HAS MADE NO INDEPENDENT INVESTIGATION OR VERIFICATION OF SUCH INFORMATION; AND
(III) SELLER MAKES NO REPRESENTATIONS AS TO THE TRUTH, ACCURACY OR COMPLETENESS
OF SUCH INFORMATION. THE SALE OF THE PROPERTY AS PROVIDED FOR HEREIN IS MADE ON
AN “AS IS,” “WHERE-IS” BASIS, AND PURCHASER EXPRESSLY ACKNOWLEDGES THAT, IN
CONSIDERATION OF THE AGREEMENTS OF SELLER HEREIN AND AS A CONDITION PRECEDENT TO
SELLER’S UNDERTAKINGS HEREUNDER, EXCEPT AS OTHERWISE SPECIFIED HEREIN, SELLER
MAKES NO WARRANTY OR REPRESENTATION, EXPRESS OR IMPLIED, OR ARISING BY OPERATION
OF LAW, INCLUDING, BUT IN NO WAY LIMITED TO, ANY WARRANTY OF CONDITION,
HABITABILITY, MERCHANTABILITY, OR FITNESS FOR A PARTICULAR PURPOSE OF THE
PROPERTY.
4.4    Without limiting the foregoing disclaimer by Seller, and notwithstanding
anything to the contrary contained in this Agreement, Purchaser hereby releases
Seller and (as the case may be) Seller’s members and the managers, employees and
agents of Seller from any and all claims, demands, causes of actions, losses,
damages, liabilities, costs and expenses (including reasonable


- 8 -
29820032v11

--------------------------------------------------------------------------------




attorneys’ fees whether a suit is instituted or not) whether known or unknown,
liquidated or contingent (collectively, the “Claims”) arising from or relating
to (i) any defects, errors, or omissions in the design or construction of any
Improvements located on the Property, whether the same are the result of
negligence or otherwise, or (ii) any other conditions, specifically including,
but not limited to, environmental and other physical conditions affecting the
Property, whether the same are a result of negligence or otherwise. The release
set forth in this Section 4.4 specifically includes, without limitation, any
Claims (including indemnity and contribution claims) under any environmental
laws of the United States of America, the State of Maryland, or any political
subdivision thereof, as any of those laws may be amended from time to time and
any regulations, orders, rules of procedures or guidelines promulgated in
connection with such laws, regardless of whether they are in existence on the
date of this Agreement, except to the extent, if any, that any of the foregoing
is a breach of the representations and warranties set forth in Section 4.1
above.
5.     CONDITIONS
5.1    The obligations of Purchaser to consummate the transaction contemplated
hereby are subject to the following conditions which, if not fulfilled by
Closing or as otherwise provided herein, shall entitle Purchaser, at its option,
to terminate the Agreement and receive a refund of the Deposit:
(a)    The transactions contemplated under this Agreement to be effected on the
Closing Date shall not be restrained or prohibited by any injunction or order or
judgment rendered by any court or other governmental agency of competent
jurisdiction and no proceeding shall have been instituted and be pending in
which any creditor of Seller or any other person seeks to restrain such
transactions or otherwise to attach any of the Property, provided that any such
proceeding or action contemplated by this Section 5.1(a) shall not be brought
by, through or under Purchaser;
(b)    Seller has timely complied with its obligations hereunder; and
(c)    All warranties and representations made by Seller herein are and remain
truthful in all material respects.
5.2    The obligations of Seller to consummate the transaction contemplated
hereby are subject to the following conditions which, if not fulfilled by
Closing or as otherwise provided herein, shall entitle Seller, at its option, to
terminate the Agreement:
(a)    The transactions contemplated under this Agreement to be effected on the
Closing Date shall not be restrained or prohibited by any injunction or order or
judgment rendered by any court or other governmental agency of competent
jurisdiction and no proceeding shall have been instituted and be pending in
which any creditor of Seller or any other person seeks to restrain such
transactions or otherwise to attach any of the Property, provided that any such
proceeding or action contemplated by this Section 5.2(a) shall not be brought
by, through or under Seller;
(b)    Purchaser has timely complied with its obligations hereunder; and


- 9 -
29820032v11

--------------------------------------------------------------------------------




(c)    All warranties and representations made by Purchaser herein are and
remain truthful in all material respects.
If any of the conditions set forth above are not satisfied by the party from
whom performance is required (the “Non-Performing Party”), or if such
performance is not waived by the other party (the “Performing Party”) on or
before the Closing Date, and such other party is not in breach of its
obligations under this Agreement, then the Performing Party, at its option, may
terminate this Contract by giving written notice to the Non-Performing Party,
whereupon the Escrow Agent shall immediately deliver the Deposit to Purchaser.
However, nothing set forth in this Section 5.2 shall be construed, nor is
anything herein intended, to limit rights and remedies of any party otherwise
set forth in this Agreement in connection with the default of any party.
6.     CLOSING
6.1    Closing shall occur on February 28, 2017 (such date, the “Closing Date”).
Closing shall be held at the offices of the Escrow Agent, in the county where
the Property is located, or at such other location as may be acceptable to
Seller and Purchaser.
(a)    The Escrow Agent hereby agrees to perform the services of escrow agent
for such Closing, and Seller and Purchaser agree to indemnify and hold the
Escrow Agent harmless for any liability, costs and expenses, including
reasonable attorneys’ fees, it may incur as a result of its service as escrow
agent, other than such liability, costs and expenses arising directly or
indirectly from the Escrow Agent’s own gross negligence or willful misconduct.
(b)    At Closing, Seller shall deliver to Purchaser the items specified herein
and the following documents and Instruments, duly executed and acknowledged:
(i)    A Special Warranty Deed dated as of the Closing Date, conveying fee
simple title to the Land and the Improvements to Purchaser or its permitted
assignee, subject to no matters other than Permitted Exceptions, and including a
restriction prohibiting the conversion of the Improvements into for-sale
condominiums for a period of ten (10) years following the Closing, and, if
requested by Purchaser, a non-warranty deed conveying the Land to Purchaser
pursuant to the legal description set forth in the Survey;
(ii)    A Bill of Sale and Blanket Assignment conveying and assigning to
Purchaser or its permitted assignee the property described therein all free and
clear of any liens or encumbrances except the Permitted Exceptions, in the form
of Exhibit C attached hereto (the “Bill of Sale”);
(iii)    Tenant notice letters, dated as of the Closing Date, containing
Seller’s authorization to the tenants of the Property for payment of rental
directly to Purchaser or Purchaser’s managing agent in the form of Exhibit D
attached hereto;
(iv)    An executed proration letter in the form of Exhibit E attached hereto;
(v)    The Indemnification Agreement (hereafter defined);


- 10 -
29820032v11

--------------------------------------------------------------------------------




(vi)    A rent roll for the Property, certified by Seller to be true, complete
and correct in all material respects as of no earlier than two (2) days before
the Closing Date;
(vii)    Evidence acceptable to Purchaser and the Escrow Agent, authorizing the
consummation by Seller of the purchase and sale transaction contemplated hereby
and the execution and delivery of the closing documents on behalf of Seller;
(viii)    An executed certificate with respect to Seller’s non-foreign status
sufficient to comply with the requirements of Section 1445 of the Code, and all
regulations applicable thereto;
(ix)    All other documents or items reasonably required to be delivered to
Purchaser or by the Escrow Agent to evidence Seller’s ability to transfer the
Property to Purchaser;
(x)    An executed copy of Internal Revenue Service Form 1099 as required by the
Code, and all regulations applicable thereto;
(xi)    Such affidavit as the Escrow Agent shall require to issue its Owner’s
Policy of Title Insurance without exception for mechanic’s or materialmen’s
liens or rights of parties in possession except for apartment tenants; and
(xii)    A written certification by Seller that all representations and
warranties of Seller set forth herein remain true and correct in all material
respects as of the Closing Date, including without limitation all
representations and warranties set forth in Article 4 hereof.
(c)    At the Closing, Purchaser, or its permitted assignee, shall do the
following:
(i)    Pay to the Escrow Agent the Purchase Price set forth in Section 2.1;
(ii)    Provide evidence, acceptable to Seller and the Escrow Agent, authorizing
the consummation by Purchaser of the purchase and sale transaction contemplated
hereby and the execution and delivery of the closing documents on behalf of
Purchaser;
(iii)    Execute and deliver to Seller an original of the Bill of Sale;
(iv)    Execute and deliver to Seller originals of the tenant notice letters in
the form of Exhibit D attached hereto; and
(v)    Execute and deliver to Seller a written certification that all
representations and warranties of Purchaser set forth herein remain true and
correct in all material respects as of the Closing Date, including without
limitation all representations and warranties set forth in Article 4 hereof.


- 11 -
29820032v11

--------------------------------------------------------------------------------




(vi)    Execute and deliver to Seller an original of the proration letter in the
form of Exhibit E attached hereto.
(d)    At Closing, Seller and Purchaser shall execute and deliver such other
instruments and documents as may reasonably be necessary in order to complete
the Closing of the transactions contemplated hereunder, the form and content of
which shall be acceptable to Seller and Purchaser.
6.2    At Closing, Seller shall provide Purchaser with all keys to the Property.
6.3    Purchaser shall pay the cost of the Owner’s Policy of Title Insurance
provided for above, the Survey, and all transfer taxes and recording fees
associated with the Closing. All fees and expenses of the Escrow Agent in
connection with its service as Escrow Agent hereunder will be shared equally by
Purchaser and Seller. Each party shall pay its own attorney’s fees. All other
closing costs will be paid by the parties in accordance with local Maryland
custom. At Closing and at certain times subsequent to Closing, prorations shall
be made in accordance with the proration letter attached hereto as Exhibit E.
6.4     The amount of any security deposits and refundable pet deposits held by
the Seller under the Leases (together with accrued interest thereon required by
law or by the terms of the Leases), shall be delivered to Purchaser under
separate check at Closing, and thereafter Purchaser shall be solely obligated
for the return of such security deposits in accordance with Section 8-203 of the
Real Property Article, Annotated Coded of Maryland, as amended from time to
time, and any other applicable law. All advance or prepaid rentals paid by
tenants shall be itemized by Seller. The amount, if any, of all advance or
prepaid rentals allocable to the period on and after the Closing Date and not
turned over to Purchaser at Closing shall be credited to Purchaser against the
Purchase Price at Closing.
6.5    No later than thirty (30) days following Closing, Purchaser, at its sole
cost and expense, shall remove the name “Woodfield” from all signs and marketing
materials, brochures, advertising and other printed or Internet-based materials
(including from any social media sites over which Purchaser has any control).
The provisions of this Section 6.5 will survive Closing and shall not expire as
set forth in Section 8.1 hereof.
6.6    Following the Closing, Purchaser shall not, and shall not permit any of
its grantees, transferees, assigns or other successors in title to the Property
to, convert the Improvements into for-sale condominium units during the ten
(10)-year period from and after the Closing Date. Additionally, Purchaser shall,
at Closing, deliver an original, executed written agreement in form and
substance reasonably satisfactory to the Seller (the “Indemnification
Agreement”) by which Purchaser shall agree, to indemnify, defend, and hold
harmless Seller (to the extent permitted by the Local Government Tort Claims
Act, found at Sections 5-301 through 5-304 of the Courts and Judicial
Proceedings Article of the Maryland Annotated Code, as supplemented from time to
time, and the limitations of liability set forth therein) from and against any
and all losses, costs, claims, damages, judgments, awards, expenses, reasonable
attorneys’ fees, and other liability accruing to the Seller from and after the
Closing in connection with any claims, demands, suits, appeals, or other
proceedings: (a) threatened or asserted by any unit owner, tenant, occupant,
guest, owners’ association, or any other person or entity following a conversion
of the Improvements into for-sale


- 12 -
29820032v11

--------------------------------------------------------------------------------




condominium units and (b) arising from or relating in any way to any actual or
asserted construction defect, design defect, or other defective, deficient, or
unsafe condition with respect to all or any part of the Improvements. The
provisions of this Section 6.6 will survive Closing and shall not expire as set
forth in Section 8.1 hereof. Seller agrees that any obligation Purchaser has to
indemnify Seller for attorney’s fees shall be the obligation of Purchaser only,
and Seller agrees that it will not, under any circumstances look to Howard
County, Maryland to satisfy Purchaser’s indemnity obligations.
7.     POSSESSION
7.1    Purchaser shall be entitled to full and exclusive possession of the
Property at Closing, subject only to the Permitted Exceptions and the rights of
tenants in possession pursuant to leases delivered to Purchaser at Closing.
8.     SURVIVAL
8.1    All warranties, representations, covenants, obligations and agreements
contained in this Agreement shall survive the execution and delivery of this
Agreement and shall survive the Closing.
9.     COMMISSIONS
9.1    Seller and Purchaser each warrant and represent to each other that no
realtor, broker, finder, or other intermediary has been involved with or
employed by such party in connection with the transaction contemplated by this
Agreement, other than CBRE, Inc. (the “Broker”), which shall be paid by Seller
in accordance with the terms of a separate agreement between Broker and Seller,
Seller and Purchaser agree, to indemnify, hold harmless and defend the other
from and against claims, loss, liability, cost and expense (including reasonable
attorneys’ fees at or before the trial level and any appellate proceedings)
arising out of any claim made by any realtor, broker, finder, or any other
intermediary other than Broker who claims to have been engaged, contracted or
utilized by the indemnifying party in connection with the transaction which is
the subject matter of this Agreement (provided that Purchaser’s indemnification
obligations hereunder shall only be to the extent permitted by the Local
Government Tort Claims Act, found at Sections 5-301 through 5-304 of the Courts
and Judicial Proceedings Article of the Maryland Annotated Code, as supplemented
from time to time, and the limitations of liability set forth therein). This
indemnification shall survive Closing or any termination of this Agreement and
shall not expire as set forth in Section 8.1 hereof. Seller agrees that any
obligation Purchaser has to indemnify Seller for attorney’s fees shall be the
obligation of Purchaser only, and Seller agrees that it will not, under any
circumstances look to Howard County, Maryland to satisfy Purchaser’s indemnity
obligations.
10.     TERMINATION AND REMEDIES
10.1    If, prior to or at Closing, Seller defaults hereunder and shall have
failed to have performed any of the covenants or agreements contained herein
which are to be performed by Seller, or if any warranty or representation made
by Seller herein is not true and correct in all material respects as of Closing,
Purchaser may, as its sole remedy, either (i) terminate this Agreement and


- 13 -
29820032v11

--------------------------------------------------------------------------------




receive an immediate refund of the Deposit from Escrow Agent or (ii) seek
specific performance of this Agreement. To the extent Purchaser proceeds to
Closing with knowledge of an existing Seller default, then Purchaser shall be
deemed to have waived the default. If, after Closing Seller defaults hereunder
by its failure to have performed any of the covenants or agreements contained
herein which are to be performed after Closing or defaults hereunder because any
warranty or representation made by Seller herein is found to have not been true
and correct in any material respect as of Closing, Purchaser may seek to enforce
its remedies under applicable law, subject to the limitations imposed by Section
8.1 of this Agreement. Seller shall be liable only for direct and actual damages
suffered by Buyer on account of Seller's default in an amount equal to or in
excess of Fifty Thousand and no/100 Dollars ($50,000), but in no event shall
Seller be liable for any such damages in an amount exceeding Two Hundred Fifty
Thousand and no/100 Dollars ($250,000). In no event shall Seller be liable for
any indirect, consequential or punitive damages on account of Seller’s breach of
any representation or warranty contained in this Agreement.
10.2    If Purchaser has not terminated this Agreement pursuant to any of the
provisions authorizing such termination, and, prior to or at Closing, Purchaser
defaults hereunder and fails to perform any of the covenants or agreements
contained herein which are to be performed by Purchaser, then Purchaser shall
forfeit the Deposit together with any interest earned thereon, to Seller, as
Seller’s sole and exclusive remedy, as liquidated damages, due to the
inconvenience of ascertaining and measuring actual damages, and the uncertainty
thereof. If, after Closing Purchaser defaults hereunder by its failure to have
performed any of the covenants or agreements contained herein which are to be
performed after Closing or defaults hereunder because any warranty or
representation made by Purchaser herein is not true and correct in any material
respect as of Closing, Seller may seek to enforce its remedies under applicable
law, subject to the limitations imposed by Section 8.1 of this Agreement.
11.     RISK OF LOSS
11.1    If any time prior to the Closing any portion of the Property is
destroyed or damaged by fire or any other casualty whatsoever, Seller shall give
notice thereof to Purchaser within five (5) business days after Seller becomes
aware of such casualty, but in any event prior to Closing. The rights and
obligations of the parties by reason of such destruction or damage shall be as
follows:
(a)    If the “cost of repair and restoration” (as such term is defined in
Section 11.2) of such destruction or damage shall be $500,000.00 or less, Seller
shall repair such damage as promptly as is reasonably possible, restoring the
damaged Property as closely as reasonably possible to its condition immediately
prior to such damage; and to the extent such repair is not complete as of
Closing, Seller shall, at Closing, assign to Purchaser all then-unused insurance
proceeds for such damage and pay to Purchaser an amount equal to any then-unused
deductible, and Purchaser shall thereafter complete any such repairs itself;
(b)    If the “cost of repair and restoration” of such destruction or damage
shall exceed $500,000.00, Purchaser may elect (within five days after its
receipt of notice of such damage) to terminate this Agreement and receive a
refund of the Deposit; and if Purchaser does not elect to terminate this
Agreement, the Closing shall occur as scheduled, whereupon Seller shall assign
to Purchaser, at Closing, all insurance proceeds payable for such damage, and
shall pay to Purchaser


- 14 -
29820032v11

--------------------------------------------------------------------------------




an amount equal to any deductible and the sale shall be closed without Seller’s
repairing such damage. In the event Purchaser elects to terminate this
Agreement, it shall be rendered null and void and the parties shall have no
further obligations or liabilities hereunder other than Purchaser’s right to
receive a refund of the Deposit and those that expressly survive termination of
the Agreement.
11.2    The term “cost of repair and restoration” shall mean an estimate of the
actual cost of repair and restoration obtained by Seller within twenty (20) days
of the occurrence of such destruction or damage, from a reputable contractor,
reasonably acceptable to both Purchaser and Seller, regularly doing business in
the city in which the Property is located. If the Closing Date is to occur
within (25) twenty-five days of the occurrence of the casualty, Purchaser shall
have the right to defer the Closing by the amount of time required to obtain the
cost of repair and restoration estimate.
11.3    If (i) the whole or any part of the Property or any interest in the
Property is taken by condemnation or right of eminent domain prior to Closing
and (ii) such taking by condemnation or right of eminent domain results in (A)
the taking of all or any part of the Improvements, (B) the loss of any parking
spaces which causes the Property not to comply with applicable zoning ordinances
or (C) a permanent loss of any means of vehicular access to the Property, at
Purchaser’s option this Agreement shall terminate and the Purchaser shall
receive a refund of the Deposit. If Purchaser elects not to terminate this
Agreement or does not have the right to do so under this Section 11.3, the
transactions contemplated by this Agreement shall be closed in accordance with
the terms of this Agreement notwithstanding any such taking but at Closing
Seller shall assign to Purchaser all of Seller’s rights to collect any awards
which may be payable as a result of, or recoverable against others for, such
taking.
11.4    The provisions of this Article 11 shall control the rights and duties of
the parties, in lieu of any contrary provisions of law.
12.     NOTICES
12.1    Any notice, request, demand, instruction or other communication to be
given to either party hereunder, except those required to be delivered at
Closing, shall be in writing, and shall be deemed to be delivered (a) upon
receipt, if hand delivered, (b) on the first business day after having been
delivered to a national overnight air courier service, or (c) three business
days after deposit in registered or certified mail, return receipt requested,
addressed as follows:
If to Purchaser:        Howard County Housing Commission
6751 Columbia Gateway Drive
Columbia, Maryland 21046
Attn.: Carole MacPhee, Chairperson


    










- 15 -
29820032v11

--------------------------------------------------------------------------------




with a copy to:            Howard County Office of Law
3450 Court House Drive
Ellicott City, Maryland 21043
Attn: County Solicitor
Telephone: (410) 313-2101
  
If to Seller:            GGT Oxford Venture MD, LLC
c/o Woodfield Investment Company, LLC
11425 Horseman’s Trail
Raleigh, North Carolina 27613
Attn.: Michael A. Underwood
Email: munderwood@woodfieldinvestments.com




with a copy to:         CNL Financial Group
450 South Orange Avenue
Orlando, Florida 32801                    Attn.: Michael Tetrick
Email: mike.tetrick@cnl.com




with a copy to:        Troutman Sanders LLP
301 South College Street, Suite 3400
Charlotte, North Carolina 28202
Attn.: Stephanie Greer Fulcher, Esq.
Email: Stephanie.greerfulcher@troumansanders.com




    with a copy to:            Lowndes, Drosdick, Doster, Kantor & Reed, P.A.
450 South Orange Avenue, Suite 200
Orlando, Florida, 32801
Attn.: Joaquin E. Martinez
Email: Joaquin.martinez@lowndes-law.com




13.     ENTIRE AGREEMENT
13.1    This Agreement and the exhibits attached hereto contain the entire
agreement between the parties. No modification or amendment of this Agreement
shall be of any force or effect unless made in writing and executed by Purchaser
and Seller. Further, the prevailing party in litigation between the parties
shall be entitled to recover, as a part of its judgment, reasonable attorneys’
fees, costs and expenses, as may be ordered by a court of competent
jurisdiction.




- 16 -
29820032v11

--------------------------------------------------------------------------------




14.     MISCELLANEOUS
14.1    This Agreement may be executed in any number of counterparts which
together shall constitute the agreement of the parties. The parties further
agree that the delivery of a party’s signature by facsimile or other electronic
transmittal (including electronic mail) shall have the same legal effect as the
delivery of such party’s original signature, and the parties may rely upon the
binding and enforceable effect of such delivery. The article headings herein
contained are for purposes of identification only and shall not be considered in
construing this Agreement.
14.2    This Agreement, and the rights and obligations hereunder, may not be
assigned by Purchaser without the express written consent of the Seller, which
may be granted or withheld in Seller’s sole discretion. An assignment of this
Agreement by Purchaser shall not release Purchaser from its obligations
hereunder.
14.3    Whenever any determination is to be made or action is to be taken on a
date specified in this Agreement, if such date shall fall on Saturday, Sunday or
legal holiday under the laws of the state in which the Property is located, then
in such event said date shall be extended to the next day which is not a
Saturday, Sunday or legal holiday. All references in this Agreement to “the date
hereof,” “the date of this Agreement,” or similar references shall be deemed to
refer to the Effective Date. This Agreement shall be governed by and construed
under the laws of the Maryland.
14.4    This Agreement and the terms and provisions hereof shall inure to the
benefit of and be binding upon the parties hereto and their respective heirs,
executors, personal representative, successors and assigns whenever the context
so requires or admits. It has been negotiated by the parties hereto and by the
respective attorneys for each party, and in the event of a dispute concerning
the interpretation of this Agreement, each party hereby waives the doctrine that
an ambiguity shall be interpreted against the party which has drafted the
document. This Agreement may not be amended, altered or modified unless the
party against whom enforcement of any waiver, modification or discharge is
sought does so in writing.
14.5    The following Exhibits have been attached to this Agreement and
incorporated herein by reference:
Exhibit A
-
Legal Description
Exhibit B
-
Seller’s Materials
Exhibit C
-
Bill of Sale and Blanket Assignment
Exhibit D
-
Tenant Notice Letter
Exhibit E
-
Proration Letter
 
 
 
 
 
 
 
 
 

[SIGNATURES CONTAINED ON FOLLOWING PAGES]









- 17 -
29820032v11

--------------------------------------------------------------------------------




EXECUTED by Purchaser on the 18th day of January, 2017.


PURCHASER:
HOWARD COUNTY HOUSING COMMISSION,
a public body corporate and politic and housing authority of the State of
Maryland


By:    /s/ Ada Best                
Name: Ada Best                
Title: Acting Executive Director        






EXECUTED by Seller the 17th day of January, 2017.


SELLER:


GGT OXFORD VENTURE MD, LLC,
A Delaware limited liability company


By: WF Oxford Square, LLC, a Delaware limited liability company, its Operating
Member
 


By: /s/ Todd H. Jacobus__ ______________
Name: Todd H. Jacobus_________________
Its: Member__________________________






29820032v11

--------------------------------------------------------------------------------




The undersigned hereby accepts this Purchase and Sale Agreement and agrees to
perform the functions of Escrow Agent hereunder.
ESCROW AGENT:


INTEGRITY TITLE & ESCROW COMPANY, LLC




By: /s/    Monzella S. Owings            
Name: Monzella S. Owings            
Title: President                




29820032v11

--------------------------------------------------------------------------------




EXHIBIT A


LEGAL DESCRIPTION




Intentionally Omitted




29820032v11

--------------------------------------------------------------------------------




EXHIBIT B


SELLER’S MATERIALS


Intentionally Omitted


















































































29820032v11

--------------------------------------------------------------------------------






EXHIBIT C


BILL OF SALE AND BLANKET ASSIGNMENT


Intentionally Omitted
















































































29820032v11

--------------------------------------------------------------------------------








Exhibit A


LEGAL DESCRIPTION
    
Intentionally Omitted






29820032v11

--------------------------------------------------------------------------------




Exhibit B


SCHEDULE OF LEASES




Intentionally Omitted




29820032v11

--------------------------------------------------------------------------------




Exhibit C


SERVICE CONTRACTS, FURNITURE,
FIXTURE AND EQUIPMENT LEASES




Intentionally Omitted




29820032v11

--------------------------------------------------------------------------------




EXHIBIT D


TENANT NOTICE LETTER


Intentionally Omitted


















































































29820032v11

--------------------------------------------------------------------------------






EXHIBIT E


PRORATION LETTER


Intentionally Omitted






29820032v11